 1

 2                                   UNITED STATES DISTRICT COURT
 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5   NICHOLE ANGELIQUE IORG,                          No. 2:19-cv-01346 JAM AC (PS)
 6                      Plaintiff,
 7          v.                                        ORDER
 8   USA,
 9                      Defendant.
10

11          Plaintiff is proceeding in this action in pro per [and in forma pauperis]. The matter was

12   referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

13          On September 18, 2019, the magistrate judge filed findings and recommendations herein

14   which were served on all parties and which contained notice to all parties that any objections to

15   the findings and recommendations were to be filed within twenty-one days. ECF No. 11.

16   Plaintiff has filed objections to the findings and recommendations.

17          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

18   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

19   court finds the findings and recommendations to be supported by the record and by proper

20   analysis.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. The findings and recommendations filed September 18, 2019, are adopted in full; and

23          2. Defendant’s motion to dismiss this lawsuit is GRANTED, and this case is DISMISSED

24   with prejudice.

25
     DATED: November 14, 2019
26
                                                  /s/ John A. Mendez____________              _____
27

28                                                UNITED STATES DISTRICT COURT JUDGE
                                                      1
